Citation Nr: 0944350	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for calluses of the 
left foot, evaluated as noncompensable before October 25, 
2007.

2.  Entitlement to an increased rating for calluses of the 
right foot, evaluated as noncompensable before October 25, 
2007.

3.  Entitlement to an increased rating for calluses of the 
bilateral feet, evaluated as 10 percent disabling from 
October 25, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to February 
1974 and from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating, in excess of 
ten percent, for calluses of the bilateral feet from October 
25, 2007 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that, 
prior to October 25, 2007, the calluses of left foot were 
minimal and non-tender, and did not cause functional 
limitation with standing and walking.

2.  The competent medical evidence of record shows that, 
prior to October 25, 2007, the calluses of right foot were 
minimal and non-tender, and did not cause functional 
limitation with standing and walking.




CONCLUSIONS OF LAW

1.  Prior to October 25, 2007, the criteria for a compensable 
evaluation for service-connected calluses of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).

2.  Prior to October 25, 2007, the criteria for a compensable 
evaluation for service-connected calluses of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in September 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his service connection claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
was afforded examinations in September 2004 and October 2006.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disabilities at issue; and document and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, section 
4.14 does not preclude the assignment of separate evaluations 
for separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Initially, it should be noted that at the time of receipt of 
the Veteran's claim for an increased rating, service 
connection was established for calluses of the left and right 
feet under Diagnostic Code 5284 for foot injuries.  
Historically, in an August 1995 rating decision, the RO 
assigned a noncompensable evaluation for calluses of the left 
and right feet because there was no evidence of moderate 
symptoms associated with the calluses.

The Veteran's calluses of the left and right feet were rated 
by analogy to the provisions of Diagnostic Code 5284.  In 
this regard, DC 5284 provides the rating criteria for other 
injuries of the foot.  A 10 percent rating is assigned for 
moderate injury and 20 and 30 percent ratings are assigned 
for moderately severe and severe foot injuries, respectively.  
See 38 C.F.R. § 4.71a, DC 5284.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5284.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5284 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (general foot injury).  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5284.  Thus, other 
potentially applicable diagnostic codes are inapplicable in 
this case.  

In this case, the Veteran contends that the calluses of his 
left and right feet are worse than the currently assigned 
noncompensable rating.  He reported that his calluses cause 
pain and swelling in the bilateral feet and are so painful 
that it is difficult for him to wear socks and shoes.  He 
also reported a limited ability to stand and be physically 
active due to his painful calluses.

At a July 2004 VA examination, the Veteran reported that he 
had been working as a warehouse person loading and unloading 
trucks until two and a half months prior when he had to quit 
due to numerous health problems.  He stated that his calluses 
bother him and cause pain in the bilateral feet.  On 
examination, the examiner noted a thin layer of callus at 
both plantar fifth metatarsal areas.  He noted that the 
calluses showed no depth other than some thickening of the 
skin.  There was no diffuse callus pattern and no areas that 
were objectively thicker than the rest of the plantar skin.  
The callus was small on the medial plantar of both first 
toes.  None of the callused areas were tender to pinch or 
pressure.  No corns were detected and the skin was otherwise 
normal.  The examiner assessed that the calluses had not 
changed significantly since 1980 and the callusing was 
minimal.  The Veteran stated that he had never seen a 
podiatrist for trimming, but that his wife occasionally did 
it.  The examiner noted that there was no indication that the 
Veteran would need to see a podiatrist for callus care.  The 
examiner opined that the Veteran's calluses were most likely 
due to his congenital pes planus and obesity.  The calluses 
were determined to be insignificant.  The examiner noted that 
the Veteran's calluses had not kept him from working, though 
other medical problems had taken him off the job.  Findings 
showed no evidence of painful motion, edema, weakness, 
instability or tenderness in the feet due to the calluses.  
Functional limitations of standing/walking were not a 
problem. There was no evidence of abnormal weightbearing and 
foot alignment was within normal limits.  X-ray findings 
showed congenital pes planus.  

In an October 2006 VA examination, the Veteran complained of 
painful, sore calluses on the bilateral feet with constant 
swelling and increased pain after standing for one hour.  The 
examiner noted a very thin, small pinch callus on the plantar 
medial of both first metatarsal heads; the right slightly 
larger than the left.  The examiner also noted a right fifth 
metatarsal head plantar callus that was diffuse, firm, but 
not thick.  None of the calluses had a nucleus or center and 
they were nontender.  The examiner noted that the thin line 
of callus was related to the Veteran's congenital pes planus 
and was flat to the skin and did not need to be trimmed.  The 
examiner found no functional limitations with standing or 
walking as a result of the calluses.

X-ray findings showed a small, right bunion hyperostosis, 
minimal hallux valgus.  The joint line was normal without 
spurring.  There was some spurring over the dorsum of the 
talonavicular joint of the left foot, consistent with type of 
foot and obesity.  There was extension of the toes on the 
metatarsal head consistent with flexible pes planus.  On 
examination, the toes were not contracted enough to cause any 
secondary shoe irritation or corns.  The examiner stated that 
none of these findings were related to service, but were 
congenital changes.  

Based on a review of the medical evidence above, the Board 
finds that an increased, compensable rating is not warranted 
for calluses of the left and right feet prior to October 
2007.  In this regard, the calluses do not show a moderate 
foot disability.  Specifically, the medical evidence shows 
that although the Veteran complained of subjective pain due 
to calluses, the objective medical evidence shows that the 
calluses were non-tender, minimal, insignificant, and did not 
need trimming.  There was no evidence of swelling, limitation 
of motion, painful motion, functional limitations with 
standing or walking, and no abnormal weight bearing or 
abnormal foot alignment due to the calluses.  Furthermore, 
the evidence showed that the Veteran's calluses had not kept 
him from working and were the result of his congenital pes 
planus and obesity.  The calluses were determined to be 
unrelated to X-ray findings of a right bunion hyperostosis 
and  minimal hallux valgus.  Therefore, the calluses of the 
left and right feet cannot be considered a moderate 
disability, thus a higher rating is not warranted for 
calluses of the left and right feet prior to October 25, 
2007.  See 38 C.F.R. § 4.71a D.C. 5284.

In reviewing the claim for a higher rating, the Board has 
also considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
calluses of the left and right feet with the established 
criteria found in the rating schedule for foot disabilities 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  Therefore, 
the Board finds that referral for an extraschedular 
evaluation is not warranted.  

In conclusion, the Board finds that the Veteran's disability 
picture of the left and right feet, as represented by the 
separate noncompensable ratings prior to October 25, 2007, is 
appropriate and there is no basis for increased or separate 
ratings based on the findings as set forth above.  



ORDER

An increased (compensable) rating for calluses of the left 
foot, prior to October 25, 2007, is denied.

An increased (compensable) rating for calluses of the right 
foot, prior to October 25, 2007, is denied.


REMAND

Although further delay is regrettable, additional development 
must be completed in order to adjudicate the claim.

Historically, the Board notes that the Veteran's calluses of 
the right and left feet were rated separately, by analogy, 
under Diagnostic Code 5284 for general foot injuries, prior 
to October 25, 2007.  In a February 2008 rating decision, the 
RO combined the left and right foot calluses and assigned a 
single 10 percent rating for bilateral calluses under the 
provisions of Diagnostic Code 5279, from October 25, 2007.  

At an October 2007 VA examination, the Veteran reported 
painful calluses that he had been having trimmed every three 
months.  He reported that he used a cane and wore orthotics 
in his shoes and that his calluses were painful when walking.  
The VA examiner noted that the bilateral calluses of the feet 
affected five percent of the total body surface area.  The 
examiner noted calluses as well as bunions on both feet.  The 
examiner diagnosed a bunion deformity as well as calluses 
that are painful.

In a June 2008 VA examination, the examiner noted that the 
calluses covered two percent of the total body surface area 
with thickening of the plantar feet at the heel and 
metatarsal joints.  No scar was present and there was no 
abnormal texture of the skin except for hyperkeratosis.

The Board notes that the 2007 and 2008 VA examination reports 
indicate worsening of the Veteran's calluses of the bilateral 
feet.  In this regard, the Veteran reported painful calluses 
when walking and regular trimming of the calluses.  However, 
the examiners did not state whether the Veteran's service-
connected bilateral foot disability caused any functional 
limitations such as an inability to stand or walk for long 
periods of time or limited employability which the Veteran 
has alleged.  In this regard, the Board notes that at the 
time of the 2008 VA examination, several other foot 
disabilities were diagnosed which the examiner indicated were 
not related to the Veteran's service-connected calluses.  
Additional VA examination will assist the Board in 
determining the impairment due to service-connected 
disability alone.

Although a February 2008 rating decision, assigned a 10 
percent rating for bilateral calluses, the current evidence 
of record does not provide a complete disability picture with 
regard to the Veteran's calluses of the bilateral feet.  
Therefore, a new VA examination is necessary in order to 
determine the Veteran's complete and accurate level of 
disability due to calluses of the bilateral feet.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule a VA 
orthopedic examination of the Veteran's 
calluses of the bilateral feet. 

All symptoms attributable to the Veteran's 
service-connected disability alone should 
be described in detail; the examiner in 
this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should provide 
an opinion as to the extent that pain 
caused by the service-connected calluses 
limits the Veteran's functional ability.  
The examiner should also determine whether 
and to what extent the Veteran's 
employability is affected by the service-
connected disability alone.  

The examiner should determine the level of 
disability in each foot separately and 
together.  The examiner should indicate 
whether the level of disability is 
moderate, moderately severe, or severe.  
If the examiner is unable to comment on 
any of the above questions, he or she 
should so indicate and explain why.

2.  After completion of the foregoing, the 
AMC/RO should again review the claim under 
all potentially relevant diagnostic codes 
including Diagnostic Code 5284 that might 
allow for a higher disability rating.  The 
AMC/RO should evaluate the disability 
picture of each foot separately to 
determine whether higher separate ratings 
are appropriate.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


